DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1. 	This office action is in response to applicant's Arguments/Remarks filed 02/22/2022. Claims 1-20 are pending.  

Response to Arguments
2.	Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 14, applicant argues that the cited reference does not teach the pillars being capable of compression and deflection as indicated claim 1. In support of argument, applicant states paragraph 0053 of “Chiang reference teaches structures that "compress and deform". Deformation is not the same as the claimed "deflection". The deformation is a result of the compressive forces and shown in Figures 11 and 12 of Chiang. …The triangular structures do not deflect. The triangular shapes deform from "a triangular shape to a trapezoidal shape, and eventually to a rectilinear shape." …Contrast this deformation of shape or form with Applicant's Figures 5 and 6 and specification reciting "The filaments may also deflect in all directions about a primary axis to also dissipate energy and absorb impact to the outer shell.". The examiner respectfully disagrees. In accordance with MPEP, limitation from the specification are not read into claims [MPEP §2145]. Since Chiang teaches the shape of the triangular ridges 4 are changed and the triangular ridges 4 are made of elastic material, it would have been obvious to one ordinary skill in the art that the deflection generates the deformation. and Thus, based on the broadest reasonable interpretation to the claims in accordance to MPEP 211 without reading limitation from the specification into the claim, “…deflection…” can interpreted as a deformation of Chiang. Therefore, Chiang clearly teaches the pillars being capable of compression and deflection (paragraph 0053).

Regarding claims 3 and 8-9, new explanation has been given for the current rejection (see claims rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (U.S. Patent Pub. # US 2018/0332939 A1) in view of Fathollahi (U.S. Patent Pub. # US 2015/0194995 A1).
Regarding claim 1, Chiang et al discloses a case for a portable electronic device (figures 1-9, a mobile device case 1; paragraphs 0022 and  0040), the case including at least two layers (figure 6, a first layer 2 and a second layer 3),  the first layer being an outer layer (figures 6-9, the first layer 2; paragraphs 0040-0041) and the second layer being a layer positioned between a well of the case and the first layer (see figures 6-9, the second layer 3; paragraphs 0040-0041, the second layer 3 is  positioned between a well (a left side 9, and a right side 10) of the case and the first layer (i.e., the first layer 2)), the second layer including a plurality of pillars (figures 6-9, a  triangular ridges 4), the pillars extending from a surface of the second layer (see figures 6-9, the  triangular ridges 4), the pillars being capable of compression and deflection (paragraphs 0052-0053, “the triangular ridges 4 compress and deform”). 
Chiang et al does not explicitly disclose the pillars extending from a surface of the second layer toward the outer layer.
Fathollahi discloses pillars extending from a surface of a second layer toward the outer layer (figure 2C, protrusions 420; paragraph 0061, the pillars (i.e., protrusions 420) extending from a surface of a second layer (i.e., layer 400) toward the outer layer (i.e., layer 500)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/modify some pillars extending from a surface of the second layer toward the outer layer in the electronic device case of Fathollahi in to the electronic device case of Chiang et al by design chose in order to more firmly attach and secure the first layer to the second layer of the electronic device case.

Regarding claim 2, Chiang et al in view of Fathollahi discloses the apparatus of claim 1. Chiang et al discloses wherein the pillars are of uniform cross- section (paragraph 0051, the triangular shaped ridges 4 (i.e., pillars)).

Regarding claim 3, Chiang et al in view of Fathollahi discloses the apparatus of claim 1. Rayner does not explicitly disclose wherein at least some of the pillars extend to and touch the outer layer.
Fathollahi discloses the pillars extend to and touch the outer layer (figure 2C, protrusions 420; paragraph 0061, the pillars (i.e., protrusions 420) are extend to and touch the outer layer (i.e., layer 500)). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/modify the pillars extend to and touch the outer layer in the electronic device case of Fathollahi in to the electronic device case of Chiang et al by design chose in order to more firmly attach and secure the first layer to the second layer of the electronic device case.

Regarding claim 4, Chiang et al in view of Fathollahi discloses the apparatus of claim 1. Chiang et al discloses wherein the pillars are of non-uniform cross-section (paragraphs 0052-0053, “…the triangular shaped ridges 4 deform from a triangular to a different shape”).

Regarding claim 5, Chiang et al in view of Fathollahi discloses the apparatus of claim 1. Rayner discloses wherein the pillars have a base and a top, and the pillars are wider at the base than at the top (see figure 10, ridges 4; paragraphs 0052-0053, triangular ridges 4).

Regarding claim 6, Chiang et al in view of Fathollahi discloses the apparatus of claim 1. Chiang et al discloses wherein the pillars are spaced apart from one another by a distance of at least half of a pillar diameter measured at the base of the pillar (figure 10, the triangular ridges 4 and troughs 5; paragraphs 0051 and 0054).

Regarding claim 7, Chiang et al in view of Fathollahi discloses the apparatus of claim 1. Chiang et al discloses wherein the pillars have a base and a top, and the pillars are narrower at the base than at the top (see figure 10, ridges 4; paragraphs 0052-0053, triangular ridges 4)

Regarding claim 8, Chiang et al discloses a case for a portable electronic device (figures 1-9, a mobile device case 1; paragraphs 0022 and  0040), the case including an impact absorbing structure (paragraphs 0039, 0046 and 0051-0052, “…case 1 includes shock-absorbing impact geometry”), the structure including a plurality of spaced apart pillars (figure 6-9, ridges 4; paragraphs 0051-0052) , the pillars extending from a surface of the impact absorbing structure (paragraphs 0051-0052 “…ridges 4 that protrude from the inner surface of one or more sides of the case 1”).
Chiang et al does not explicitly disclose some of the pillars touching an exterior shell layer of the case.
Fathollahi discloses pillars touching an exterior shell layer of a case (figure 2C, protrusions 420; paragraph 0061, the pillars (i.e., protrusions 420) is touching an exterior shell layer (i.e., (i.e., layer 500)) of a case).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/modify some pillars touching an exterior shell layer of the case in the electronic device case of Fathollahi in to the electronic device case of Chiang et al by design chose in order to more firmly attach and secure the inner layer to the exterior layer of the electronic device case.

Regarding claim 9, Chiang et al in view of Fathollahi discloses the apparatus of claim 8. Chiang et al discloses wherein the pillars can deflect in a lateral direction (paragraphs 0052-0053, “…the triangular shaped ridges 4 deform from a triangular to a different shape”). 

Regarding claim 11, Chiang et al in view of Fathollahi discloses the apparatus of claim 8. Chiang et al discloses wherein the pillars are of uniform cross- section from a pillar base to a pillar top (figure 10, ridges 4; paragraphs 0051 and 0053, triangular shape ridges 4 (i.e., pillars) are changed from a triangular to a rectangular shape). 

Regarding claim 12, Chiang et al in view of Fathollahi discloses the apparatus of claim 8. Chiang et al discloses wherein the pillars are of non-uniform cross section from pillar base to pillar top, and the concentration of the pillars is not uniform across the impact absorbing layer (paragraphs 0052-0053, “… triangular shape of the ridges 4 absorbs shock…the triangular shaped ridges 4 deform from a triangular to a different shape”. When the triangular shaped ridges 4 are deformed from a triangular to a trapezoidal shape). 

Regarding claim 13, Chiang et al in view of Fathollahi discloses the apparatus of claim 8. Chiang et al discloses wherein the pillars are non-uniformly spaced apart from each other (figure 10, the triangular ridges 4; paragraphs 0051 and 0054, a distance between triangular ridges 4 can be different).

Regarding claim 14, Chiang et al discloses a case for a portable electronic device (figures 1-9, a mobile device case 1; paragraphs 0022 and  0040), the case including an impact absorbing layer positioned between an outer shell of the case and a well for receiving a portable electronic device (figures 6-9, a second layer 3; paragraphs 0040-0041, the second layer 3 (i.e., the absorbing layer)  is  positioned between an outer shell (i.e., a first case 2) of the case and a well (a left side 9, and a right side 10) for receiving a portable electronic device), the impact absorbing layer having a plurality of structures that compress and deflect (figures 6-9, protrusions ridges 4; paragraphs 0051-0052), the structures extending from a surface of the impact absorbing layer(paragraphs 0051-0052), the structures each having a cross-section about the structure's axis (paragraphs 0052-0053).
Chiang et al does not explicitly disclose the structures each having an axis in the direction in which they extend.
Fathollahi discloses structures each having an axis in the direction in which they extend (figure 2C, protrusions 420; paragraph 0061, the structures (i.e., the protrusions 420) each having an axis in the direction (i.e., vertical) in which they extend).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/modify each structures having an axis in the direction in which they extend of the electronic device case of Fathollahi in to the electronic device case of Chiang et al by design chose in order to more firmly attach and secure the inner layer to the exterior layer of the electronic device case.

Regarding claim 15, Chiang et al in view of Fathollahi discloses the apparatus of claim 14. Chiang et al discloses wherein the structures have the same cross-section (see figure 10, ridges 4; paragraph 0051, triangular shape ridges 4 (i.e., pillars)).

Regarding claim 16, Chiang et al in view of Fathollahi discloses the apparatus of claim 14. Chiang et al discloses wherein the structures each have a top and a base, a structure having a uniform cross-section from the top to the base (paragraphs 0052-0053, rectangular shape ridges (i.e., pillars)).

Regarding claim 17, Chiang et al in view of Fathollahi discloses the apparatus of claim 14. Chiang et al discloses wherein the structures each have a top and a base, a structure having a non-uniform cross-section from the top to the base (see figure 10, ridges 4; paragraph 0051, triangular shape ridges 4 (i.e., pillars)).
 
Regarding claim 18, Chiang et al in view of Fathollahi discloses the apparatus of claim 14. Chiang et al discloses wherein the structures have a top (figure 10, upper region of the triangular shape ridges 4). Rayner does not disclose the top of at least one structure being in contact with the outer shell of the case.
Fathollahi discloses a top of at least one structure being in contact with an outer shell of the case (figure 2C, protrusions 420; paragraph 0061, a top of the structure (i.e., the protrusions 420) being in contact with the outer shell (i.e., layer 500) of the case). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/modify the top of at least one structure being in contact with the outer shell of the case

Regarding claim 19, Chiang et al in view of Fathollahi discloses the apparatus of claim 14. Chiang et al does not disclose wherein the structures vary in height.
Fathollahi discloses the structures vary in height (paragraphs 0051 and 0062, the protrusions 420 vary in height”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/modify to vary the structures in height of the electronic device case of Fathollahi in to the electronic device case of Chiang et al by design chose in order to more firmly attach and secure the inner layer to the exterior layer of the electronic device case.

Regarding claim 20, Chiang et al in view of Fathollahi discloses the apparatus of claim 14. Chiang et al discloses wherein the structures have a top, the top deflecting a lateral distance of at least 5% of the thickness of the impact absorbing layer (figure 10, the triangular ridges 4; paragraphs 0051 and 0053-0054, a distance between triangular ridges 4).

Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649